Citation Nr: 1025195	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  07-31 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to September 3, 2004 for 
the grant of service connection for posttraumatic stress disorder 
(PTSD), to include whether the July 2002 and May 2005 rating 
decisions contained clear and unmistakable error (CUE). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1967 to September 
1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in January 2005and May 2005 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The January 2005 rating decision denied, in 
pertinent part, to reopen the previously denied claims for PTSD 
and a right thigh muscle injury, and for service connection for 
arthritis.  The May 2005 rating decision granted service 
connection for PTSD, evaluating the disability as 50 percent 
disabling effective September 3, 2004.

The Veteran participated in a Travel Board hearing with the 
undersigned Acting Veterans Law Judge in February 2010.  A 
transcript of that proceeding has been associated with the 
Veteran's claims file.

In February 2005, the Veteran submitted a notice of disagreement 
with the denial to reopen the claim for service connection for 
right thigh muscle injury and the denial of service connection 
for arthritis in the January 2005 rating decision.  In May 2005, 
he timely perfected his appeal as to these issues following the 
RO's issuance of a statement of the case in the same month.  In 
his substantive appeal, he also disagreed with the evaluation 
assigned his PTSD.

In October 2005, he submitted a claim for entitlement to a total 
disability rating for compensation purposes based on individual 
unemployability due to a service-connected disability (TDIU) and 
indicated that he would withdraw his claim for right leg injury 
if TDIU was granted.  

In an October 2005 hearing before the Decision Review Officer at 
the RO, the Veteran testified as to all these issues and 
indicated that the grant of 70 percent for his PTSD would satisfy 
his appeal as to that issue.  In a November 2005 rating decision, 
the RO granted entitlement to a 70 percent evaluation for the 
service-connected PTSD and entitlement to TDIU.  In its decision, 
the RO informed the Veteran that it considered these grants to 
satisfy his appeal as to the issue of the evaluation to be 
assigned for his PTSD and to the right thigh disability according 
to his October 2005 testimony and statement.  The Veteran did not 
disagree with this rating decision.

Accordingly, the Board finds that the Veteran has effectively 
withdrawn his appeals as to the issues of new and material 
evidence to reopen the previously denied claim for service 
connection for a right thigh muscle injury and of entitlement to 
service connection associated with right thigh muscle injury.  
See 38 C.F.R. § 20.202, 20.204 (2009).

Concerning the issue of entitlement to an earlier effective date 
for the grant of service connection for PTSD, the Veteran 
submitted a notice of disagreement with the effective date 
assigned in the May 2005 rating decision in October 2005.  In 
February 2006, he perfected his appeal with the timely submission 
of a substantive appeal following the issuance of a statement of 
the case in January 2006.

In August 2006, the Veteran's representative submitted a 
statement indicating that the Veteran was dropping his appeal but 
was submitting a claim for clear and unmistakable error (CUE) in 
the July 2002 rating decision that originally denied entitlement 
to service connection for PTSD.  In March 2007, the RO issued a 
rating decision determining that no revision was warranted in the 
effective date for the grant of service connection for PTSD.  In 
April 2007, the Veteran's representative submitted a notice of 
disagreement with the March 2007 rating decision.  A statement of 
the case was issued in September 2007 identifying the issue on 
appeal as one of CUE in the May 2005 rating decision that 
originally granted service connection for PTSD.  In a September 
2007 substantive appeal, the Veteran stated that he was appealing 
the effective date assigned for service connection for PTSD.  He 
stated the May 2005 rating decision was CUE and that the correct 
effective date should be July 15, 2002.  In February 2010 he 
testified before the undersigned concerning his reasons he felt 
an earlier effective date should be assigned for the grant of 
service connection for PTSD.

As the Veteran continued to argue that an earlier effective date 
should be assigned for the grant of service connection for his 
PTSD, in addition to advancing arguments for CUE in the July 2002 
and May 2005 rating decisions, the Board finds that the Veteran 
did not intend, in fact, to withdraw the claim of entitlement for 
an earlier effective date, but to merely add the argument of CUE 
in the previous decisions.  The claim is not therefore withdrawn 
and the issue is thus re-characterized as reflected on the front 
page of this decision.


FINDINGS OF FACT

1.  The Veteran filed his initial claim of service connection for 
PTSD in March 2002; it was received by the RO on March 25, 2002.  

2.  Service connection for PTSD was denied in a July 2002 rating 
decision; the Veteran was notified of the decision and of his 
appellate rights with respect thereto, but did not appeal the 
decision.

3.  A claim, formal or informal, to reopen the matter of service 
connection for PTSD was not thereafter received until September 
3, 2004 when the Veteran submitted a copy of his DD Form 215 
showing he was awarded the Bronze Star Medal in accordance with 
General Order #8232-22 dated in August 1969.  A copy of GO #8232-
22, which the Veteran also submitted, shows he was awarded the 
Bronze Star Medal with "V" for Valor for heroism in connection 
with ground operations against a hostile force in the Republic of 
Vietnam.  

4.  Service connection for PTSD was subsequently granted in a May 
2005 rating decision which assigned an effective date of 
September 3, 2004.  

5.  The grant of service connection for PTSD was based, at least 
in part, on new and material evidence in the form of service 
department records that establish the Veteran was awarded a 
Bronze Star Medal with "V" device, the citation of which 
documents the Veteran's participation in combat.  

6.  At any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the claim, 
VA will reconsider the claim.  38 C.F.R. § 3.156(c) (2009).  

7.  The medical evidence of record shows that the Veteran was 
diagnosed with PTSD in March 2002.  

8.  The claim for service connection for PTSD received on March 
25, 2002 is the earliest document that may be accepted as a claim 
for service connection for PTSD.


CONCLUSION OF LAW

The criteria for assignment of an effective date of March 25, 
2002, and no earlier, for the grant of service connection for 
PTSD have been met.  38 U.S.C.A. §§ 1154, 5110 (West 2002); 38 
C.F.R. §§ 3.156(b),(c), 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  Letters dated in May 2002, November 2004 satisfied 
the duty to notify provisions for the underlying issue of service 
connection for PTSD after which the claim for service connection 
was adjudicated.  See 38 C.F.R. § 3.159; Kent v. Nicholson, 20 
Vet. App. 1 (2006); Overton v. Nicholson, 20 Vet. App. 427 
(2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Notice of how effective dates are established was not 
provided.  However, as this decision grants the earliest 
effective date that may be granted under the regulations, the 
Board determines there is no prejudice to the Veteran and it may 
proceed with the case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, as the Veteran's claim 
for an earlier effective date for the grant of service connection 
for PTSD, was appealed directly from the initial rating assigned, 
no further action under section 5103(a) is required.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008); See also Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

Moreover, the Veteran has neither alleged nor demonstrated any 
prejudice with regard to the content or timing of the notice.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination); see also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO obtained the Veteran's service 
treatment records, as well as his identified VA treatment records 
and records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
also provided the Veteran with medical examination.  38 C.F.R. 
§ 3.159(c)(4).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman, 19 Vet. App. at 493.  



I.  Earlier Effective Date

As above noted, service connection was granted for PTSD in a May 
2005 rating decision and was assigned a 50 percent evaluation, 
effective September 3, 2004.  The Veteran appealed the effective 
date assigned.

The applicable statute and regulations provide that, except as 
otherwise provided, the effective date of an evaluation and award 
of pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened after 
final disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever is 
the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The effective date for service connection will be the day 
following separation from active service or the date entitlement 
arose if the claim is received within one year following 
separation from service.  Otherwise, it will be the date of 
receipt of claim, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2) 
(2009).

The effective date for the grant of service connection for a 
reopened claim is the date of receipt of the claim to reopen or 
the date entitlement arose, whichever is later, except in cases 
where the new and material evidence is comprised of service 
department records.  38 C.F.R. § 3.400(q),(r), 3.156(c) (2009).  

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 3.1(r).  
A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action indicating an intent to 
apply for one or more benefits under the laws administered by VA, 
from a Veteran or his representative, may be considered an 
informal claim. Such informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim has 
not been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the Veteran, it will be considered filed as 
of the date of receipt of the informal claim.  When a claim has 
been filed which meets the requirements of 38 C.F.R. §§ 3.151 or 
3.152, an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. § 3.155.

A report of examination or hospitalization, which meets certain 
requirements, will be accepted as an informal claim for benefits 
if the report relates to a disability, which may establish 
entitlement.  38 C.F.R. § 3.157(a); see also 38 C.F.R. § 
3.155(c).  Once a formal claim for compensation has been allowed 
or a formal claim for compensation disallowed, receipt of VA 
medical records or private medical records may be accepted as an 
informal claim under limited circumstances.  See 38 C.F.R. § 
3.157(b).  Those circumstances provide, in pertinent part, that 
the date of receipt of evidence from a private physician or 
layman will be accepted as the date of receipt of a claim only 
when the evidence furnished by or on behalf of the claimant is 
within the competence of the physician or lay person and shows a 
reasonable probability of entitlement to benefits.  See 38 C.F.R. 
§ 3.157(b)(2).

A report of examination or hospitalization may be accepted as an 
informal claim for an increased disability evaluation, but only 
after there has been a prior allowance or disallowance of a 
formal claim for compensation.  38 C.F.R. § 3.157.

At any time after VA issues a decision on a claim, if VA receives 
or associates with the claims file relevant official service 
department records that existed and had not been associated with 
the claims file when VA first decided the claim, VA will 
reconsider the claim.  Such records include, but are not limited 
to service records that are related to a claimed in-service 
event, injury, or disease, regardless of whether such records 
mention the Veteran by name; additional service records forwarded 
by the Department of Defense or the service department to VA any 
time after VA's original request for service records; and 
declassified records that could not have been obtained because 
the records were classified when VA decided the claim.  Such 
records do not include those records that VA could not have 
obtained when it decided the claim because the records did not 
exist when VA decided the claim, or because the claimant failed 
to provide sufficient information for VA to identify and obtain 
the records from the respective service department, the JSSRC, or 
from any other official source.  38 C.F.R. § 3.157(c) (2009).  

An award made based all or in part on the 'relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the claim 
is effective on the date entitlement arose or the date VA 
received the previously decided claim, whichever is later.'  38 
C.F.R. § 3.156(c)(3) (2009).

The record shows that the Veteran submitted a claim for service 
connection for PTSD that was received on March 25, 2002.  The 
July 2002 rating decision denied service connection for PTSD 
based on a finding that there was no evidence showing that the 
Veteran had participated in combat or that the stressor could 
otherwise be verified.  The Veteran was notified of his appellate 
and procedural rights, but did not disagree with the decision 
and, therefore, the decision became final.  38 U.S.C.A. § 7105, 
38 C.F.R. § 20.1103.  

No further correspondence was received from the Veteran until 
September 3, 2004 when he again filed for service connection for 
PTSD.  The RO interpreted this as a claim to reopen the 
previously denied claim for service connection for PTSD.  With 
his claim, the Veteran submitted a copy of his DD Form 215, which 
documented he was authorized to wear the Bronze Star Medal in 
accordance with GO #8232-22, dated in August 1969.  He also 
submitted a copy of the citation for GO #8232-22 that reads:

[The Veteran is a]warded [the] Bronze Star 
Medal with "V" Device [for date of action 
19 March 1969 in the Republic of Vietnam 
for the following reason]:

For heroism in connection with ground 
operations against a hostile force in the 
Republic of Vietnam.  [The Veteran] 
distinguished himself by exceptionally 
valorous actions on 19 March 1969 while 
serving with Battery C, 1st Battalion, 14th 
Artillery.  On that date, the battery's 
position at Landing Zone Professional came 
under an intense enemy rocket and mortar 
attack.  [The Veteran], with complete 
disregard for his personal safety, moved 
through the hostile fire to his howitzer 
position.   He then assisted in placing 
devastating and accurate retaliatory fire 
on the enemy position, completely silencing 
it.  At this time, the enemy force launched 
122mm rockets directly at the battery's 
position.  Despite the impacting enemy 
barrage, [the Veteran] remained at his 
position to again assist in placing heavy 
volumes of return fire on the hostile 
emplacements.  [The Veteran's] personal 
heroism, professional competence, and 
devotion to duty are in keeping with the 
highest traditions of the military service 
and reflect great credit upon himself, the 
Americal Division, and the United States 
Army.

Authority:  By direction of the President 
under the provisions of Executive Order 
11046, 24 August 1962.

The August 1969 citation is a service department record that was 
in existence at the time of the July 2002 rating decision, but 
was not of record.  The May 2005 rating decision shows that the 
RO relied on this document to reopen and grant the claim, 
accepting that the Veteran participated in combat and thereby 
relieving him of the requirement to otherwise corroborate his 
stressors.  See 38 C.F.R. § 3.304.  

The Board finds that the provisions of 38 C.F.R. § 3.156(c) 
require that the date of the original claim of service connection 
in this case, namely March 25, 2002, be accepted as the date of 
claim.

The Veteran did not file a claim for service connection for PTSD 
or any other acquired psychiatric disorder prior to the claim 
received in March 2002.  Accordingly, the earliest document that 
can be accepted as a claim for PTSD is the March 2005 claim 
received by the RO on March 25, 2002.  

As to the possibility of an informal claim for service connection 
for PTSD or an acquired psychiatric disorder presented by VA 
examination, VA treatment records, or private medical health care 
providers, there had been no formal claim which was granted or 
denied prior to the March 2002 claim for PTSD.  See 38 C.F.R. § 
3.157(b).  The record shows that a prior denial was of record, 
however, the claim received by the RO in July 1986 was for 
service connection for migraine headaches.  The claim was denied 
in September 1986, and the Veteran did not appeal.  There are no 
documents filed by the Veteran between the denial notification, 
dated in September 1986 and the Veteran's claim, filed in March 
2002, which may be accepted as a claim for service connection for 
PTSD or an acquired psychiatric condition.

The record thus presents no evidence of an unadjudicated claim, 
an informal claim, or intent to file a claim for a service 
connection for PTSD or an acquired psychiatric condition prior to 
March 25, 2002.

The earliest medical evidence of a diagnosis of PTSD is dated 
March 7, 2002.  See 38 U.S.C.A. § 5110(a),(b)(1); 38 C.F.R. § 
3.400(b)(2) (2009).

The evidence supports the assignment of an effective date of 
March 25, 2002, and no earlier, for the grant of service 
connection for PTSD.  The preponderance of the evidence is 
against the assignment of an effective date earlier than March 
25, 2002.  There is no doubt to be resolved; and an effective 
date of March 25, 2002 and no earlier, is warranted.  

As this decision has granted the earliest effective date for the 
grant of PTSD that may be granted under the regulations, it is 
not necessary to address the claim of CUE with respect to the 
July 2002 rating decision that initially denied service 
connection for PTSD and the May 2005 rating decisions that 
granted service connection but assigned an effective date based 
on date of receipt of the claim to reopen, in September 2004.  


ORDER

An effective date of March 25, 2002, and no earlier, for the 
grant of service connection for PTSD is granted.




____________________________________________
L.J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


